DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto [EP3276393] in view of Ando [CN 101158749] and Urasaki [JP 201790638].
Claim 1: Ishimoto teaches an optical deflection element (light deflector, optical scanning device) [title], where the element comprises a reflective surface (5) [abstract] and a movable part (movable unit) [abstract[, where the movable part is configured to rotate the reflective surface so as to deflect light incident on the reflective surface [0022], the movable part includes: a metal film [0030]. However, Ishimoto does not appear to teach the movable part or mirror comprises a high reflective layer formed an upper surface of the metal film. Ando is provided. 
Ando teaches providing a reflecting strengthening film (406) on the reflecting film (405) for improving the reflectivity of the mirror [pg 10, para 1]. It would have been obvious to one of ordinary skill in the art to provide a reflecting strengthening film as taught by Ando to improve reflectivity of the reflective surface of the mirror. 
However, the prior art does not appear to teach providing a protective film continuously covering an upper surface and a side surface of the high reflective layer and a side surface of the metal film, wherein the reflective surface deflect incident light emitted from a light source, and the light emitted from the light source device is reflected by the upper surface of the metal film, and the light emitted from the light source device is not reflected by the side surface of the metal film. Urasaki is provided.
Urasaki teaches a water repellent layer (which acts as a protective layer) which covers the upper surface and side surface of the movable mirror [abstract]. It would have been obvious to one of ordinary skill in the art to provide a protective layer the continuous covers the upper and side surface of the movable mirror of the prior art as taught by Urasaki so as to reduce damage to the mirror during processing [0034].
Claim 5: Ishimoto teaches the metal can be of aluminum [pg 5, para 2].
	Claim 8: Ishimoto teaches a system comprising the optical deflection element [pg 14, para 10].
	Claim 9: Ishimoto teaches the mirror further includes an interlayer film (72) and the metal film is formed on an upper surface of the interlayer film, and the protective film covers a side portion of an interface between the interlayer film and metal film [Fig. 6].

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto in view of Ando and Urasaki as applied to claim 1 above, and further in view of Aihara [US 20040120060].
Teaching of the prior art is aforementioned but does not appear to teach the protective layer is of oxide or nitride. Aihara is provided.
Claim 2-3: Aihara, directed to a reflecting mirror having good reflectivity and durability [abstract], teaches the mirror can further have a reflectance adjusting layer (allowing passage of light) which comprises silicon dioxide [0029] that is sandwiched between the reflective film and the water repellant film [Fig. 1]. It would have been obvious to one of ordinary skill in the art to further provide another protective film combined with the water repellent film of Urasaki to further increase the durability of the mirror [0029].  
Claim 4: Urasaki teaches the thickness of the silicon dioxide film can be between 20-70 nm [0059], where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I).
	
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto in view of Ando and Urasaki as applied to claim 1 above, and further in view of Pfeuffer [US 20150255692].
Teaching of the prior art is aforementioned, but does not appear to teach the limitations of claim 10.
Claim 10: Pfeuffer teaches a protection layer is conformally applied to the top and side of the metal film [Fig. 2I; 0081]. Pfeuffer further teaches the protection layer is uniform along the sides [0081]. Although the prior art does not explicitly teach the claimed thickness percentage, it would have been obvious to one of ordinary skill in the art to optimize or maximize as closely as possible to 100% thickness on the side surfaces since Pfeuffer teaches uniformity of the protection layer on lateral surfaces is desired.

Conclusion
Claims 1-5, 8 are rejected.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/Primary Examiner, Art Unit 1715